*553
By the Court.

Jenkins, J.,
delivering the opinion.
The bill in equity which the plaintiff in error insists should have been dismissed on demurrer in the Court below, has three objects.
1st. To compel specific performance of a contract in the future.
2d. To recover damages for past breaches of the same contract.
3d. To reform that contract by the insertion of a word alleged to have been omitted by mistake.
The plaintiff in error, a railroad corporation, in consideration of a grant of a right-of-way through the defendant’s premises, contracted to place beside their road, on said premises, a platform convenient for lading and unlading cars, and to take from that platform all produce to be shipped by defendant, and to bring and place on it all freight shipped by or for him to that place from any other point on their road.
To this contract, however, was annexed a condition, that defendant should give three days notice to the agent of the plaintiff, at the nearest station, of any such freight to be transported. Defendant in error alleges in his bill, that plaintiffs have, in divers instances, broken this contract, and have given notice, in writing, that they do not intend to comply with it. Certainly the proof of the contract, and of a declared intention to violate it, acts as a powerful stimulant to any Court having jurisdiction.
But to us it appears that there is an intrinsic difficulty in decreeing prospectively a specific performance of this contract.
We are not asked to compel the plaintiffs in error to transport a particular article of freight now being on the platform awaiting transportation. We are asked to decree that they shall, in all future time, transport all freight and deliver it, as required by defendant in error, in terms of the contract.
It is evident that any such decree must be as general, and as indefinite in its terms as the contract itself. It can not be specific as to the kind of produce, the quantity, the time of *554performance; nor can it make a .decree which will be satisfied by any specific act of performance. After decree made, the case must be kept open, and if the defendant (in that decree) be contumacious, there must be action of the Court to enforce it twenty, perhaps fifty times a year, for all time. Besides, in regard to each alleged violation of the contract, the other party is entitled to a hearing. He may insist that the freight in question, at one time, is not of the description contemplated in the contract—at another, that it is not the property of the party complaining—at still another, that notice had not been given in terms of the contract.
We are satisfied that this is not a contract of which performance can be compelled by one sweeping decree, embracing all time and all instances demanding performance. , The party has an adequate remedy at law, and doubtless would be redressed there.
2d. There is no foundation for the prayer for pecuniary damages for past violations of the contract.
A Court of Equity would not interfere to enforce a contract, except by specific performance, and that it has been seen, is not practicable in this case.
3d. As regards the relief sought by way of amendment to the bill—the reformation of the contract—-we think the intention of the parties sufficiently apparent to be recognized in any court, and that there is no’ sufficient reason for bringing the party into a Court of Equity for a reformation of the contract. Our conclusion is, that the demurrer should have been sustained and the bill dismissed.
Let the judgment be reversed.